Citation Nr: 0805944	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) or (b) for the purpose of accrued 
benefits.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only 
for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1950 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In October 2005, the veteran filed a claim of entitlement 
to a certificate of eligibility for financial assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) or (b).  

2.  In December 2005, the veteran filed a claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only.

3.  The veteran died in January 2006.  Neither his 
eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment nor his eligibility for financial assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) or (b) had been established prior to his death.

4.  In January 2006, the appellant filed a claim for accrued 
benefits.






CONCLUSIONS OF LAW

1.  Financial assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) or (b) does not involve 
period monetary benefits, and is not payable to a surviving 
spouse as an accrued benefit.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.1000 (2007).

2.  The claim of entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) or (b), for the purpose 
of accrued benefits, is without legal merit.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

3.  Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment or adaptive does not 
involve period monetary benefits, and is not payable to a 
surviving spouse as an accrued benefit.  38 U.S.C.A. § 3902 
(West 2002); 38 C.F.R. § 3.1000 (2007).

4.  The claim of entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only, for the purpose of accrued benefits, is without legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to the issues decided herein 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) specifically 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See also Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address efforts to comply with the VCAA with respect to the 
issues here on appeal.

Analysis

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007); see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence 
in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims file on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2007).

In October 2005 and December 2005, the veteran filed claims 
of entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) or (b) and entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only, respectively.  His claims for 
eligibility were pending at the time of his death in January 
2006.

The Court has determined that financial assistance for the 
purchase of an automobile or adaptive equipment or specially 
adapted housing is not a periodic monetary benefit, for which 
accrued benefits may be authorized.  Gillis v. West, 11 Vet. 
App. 441 (1998); Pappalardo v. Brown, 6 Vet. App. 63 (1993).  
As noted above, no certificate of eligibility had been issued 
with respect to either financial benefit prior to the 
veteran's death.  Hence, the appellant's claims are denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) or (b), for the purpose of accrued 
benefits, is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only, 
for the purpose of accrued benefits, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


